
	
		I
		111th CONGRESS
		1st Session
		H. R. 2049
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Meek of Florida
			 (for himself and Mr. Herger)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  modernize payments for ambulatory surgical centers under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Ambulatory Surgical Center Access Act
			 of 2009.
		2.Medicare payment
			 for ambulatory surgical center services
			(a)In
			 GeneralSection 1833(i) of the Social Security Act (42 U.S.C.
			 1395l(i)) is amended by striking paragraphs (2) through (6) and inserting the
			 following:
				
					(2)(A)Subject to subparagraphs
				(B) and (C), the amount of payment to be made under this subsection for
				facility services furnished to an individual in an ambulatory surgical center
				in accordance with paragraph (1) shall be equal to 59 percent of the fee
				schedule amount determined under paragraph (3)(D) of subsection (t) for payment
				of the same service furnished in hospital outpatient departments, as adjusted
				under paragraphs (4)(A), (6), and (15) of such subsection, less a 20 percent
				beneficiary copayment, except that in no case shall the copayment amount for a
				procedure performed in a year exceed the amount of the inpatient hospital
				deductible established under section 1813(b) for that year.
						(B)For covered ambulatory surgical
				center services furnished during calendar year 2010, the amount of payment
				under this subsection shall be equal to the sum of—
							(i)25 percent of the ambulatory surgical
				center payment amount payable under this subsection in 2007; and
							(ii)75 percent of the payment amount
				under subparagraph (A) for 2010.
							(C)(i)Notwithstanding
				subparagraphs (A) and (B), if a facility service furnished to an individual in
				an ambulatory surgical center includes an implantable medical device, the
				amount of payment for that service shall be equal to the sum of—
								(I)100 percent of the hospital OPD fee
				schedule amount under subsection (t) that the Secretary determines is
				associated with the device; and
								(II)59 percent of non-device-related
				component of such OPD fee schedule amount;
								less a 20
				percent beneficiary copayment.(ii)For purposes of clause (i), the term
				implantable medical device means a device that—
								(I)is an integral and subordinate part of
				the service furnished;
								(II)is used for one patient only;
								(III)comes in contact with human tissue;
				and
								(IV)is surgically implanted or inserted,
				whether or not it remains with the patient when the patient is released from
				the ambulatory surgical
				center.
								.
			(b)Conforming
			 amendments
				(1)Section
			 1832(a)(2)(F)(i) of such Act (42 U.S.C. 1395k(a)(2)(F)(i)) is amended—
					(A)by striking
			 the standard overhead amount as determined under section
			 1833(i)(2)(A) and inserting the amount determined under section
			 1833(i)(2); and
					(B)by striking all
			 that follows as full payment for such services and inserting
			 , or.
					(2)Section
			 1833(a)(1)(G) of such Act (42 U.S.C. 1395l(a)(1)(G)) is amended—
					(A)by striking
			 for services furnished beginning and all that follows through
			 subsection (i)(2)(D),; and
					(B)by striking
			 such revised payment system and inserting subsection
			 (i)(2).
					(3)Section 1833(a)(4)
			 of such Act (42 U.S.C. 1395l(a)(4)) is amended by striking or
			 (3).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 ambulatory surgical center services furnished on or after January 1,
			 2010.
			3.Quality reporting
			 and comparison
			(a)In
			 generalParagraph (7) of section 1833(i) of the Social Security
			 Act (42 U.S.C. 1395l(i)) is amended—
				(1)by redesignating
			 such paragraph as paragraph (3);
				(2)in subparagraph
			 (A)—
					(A)by striking
			 For purposes of paragraph (2)(D)(iv), the and inserting
			 The;
					(B)by striking
			 established under paragraph (2)(D) and inserting
			 described in paragraph (2); and
					(C)by adding at the
			 end the following: Data required to be submitted on measures selected
			 under this paragraph must be on measures that have been selected by the
			 Secretary after consideration of public comments and that have consensus
			 endorsement from affected parties.;
					(3)in subparagraph
			 (B)—
					(A)by striking
			 Except as the Secretary may otherwise provide, the and inserting
			 The; and
					(B)by inserting
			 before the period at the end the following: , except that the form and
			 manner of reporting by ambulatory surgical centers shall include the option of
			 submitting data with claims for payment; and
					(4)by adding at the
			 end the following new subparagraphs:
					
						(C)To the extent that quality measures
				implemented by the Secretary under this paragraph for ambulatory surgical
				centers and under section 1833(t)(17) for hospital outpatient departments are
				applicable to the provision of surgical services in both ambulatory surgical
				centers and hospital outpatient departments, the Secretary shall—
							(i)require that both ambulatory surgical
				centers and hospital outpatient departments report data on such measures;
				and
							(ii)make reported data available on the
				website Medicare.gov in a manner that will permit side-by-side
				comparisons on such measures for ambulatory surgical centers and hospital
				outpatient departments in the same geographic area.
							(D)For each procedure covered for
				payment in an ambulatory surgical center, the Secretary shall publish, along
				with the quality reporting comparisons provided for in subparagraph (C),
				comparisons of the Medicare payment and beneficiary copayment amounts for the
				procedure when performed in ambulatory surgical centers and hospital outpatient
				departments in the same geographic
				area.
						.
				(b)MedPAC
			 study
				(1)In
			 generalThe Medicare Payment Advisory Commission shall conduct a
			 study of outpatient surgical services covered under section 1833 of the Social
			 Security Act (42 U.S.C. 1395l). The study shall compare beneficiaries’ use of
			 different settings across geographic areas, spending implications for the
			 Medicare program for such services when provided in different settings, and
			 out-of-pocket liability for beneficiaries for such services when provided in
			 different settings.
				(2)ReportNot
			 later than one year after the date of the enactment of this Act, the Commission
			 shall submit to Congress a report on the findings of the study conducted under
			 paragraph (1). Where appropriate, such report shall include recommendations on
			 modifications in coverage and payment policies under part B of title XVIII of
			 the Social Security Act needed to optimize the economical utilization of
			 outpatient surgical services.
				(c)Effective
			 DateThe amendments made by this section shall take effect on
			 January 1, 2010.
			4.APC panel
			 representation
			(a)ASC
			 RepresentativeThe second sentence of section 1833(t)(9)(A) of
			 the Social Security Act (42 U.S.C. 1395l(t)(9)(A)) is amended by inserting
			 and suppliers subject to the prospective payment system (including at
			 least one ambulatory surgical center representative) after an
			 appropriate selection of representatives of providers.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			5.Ensuring access
			 to same day servicesThe
			 conditions for coverage of ambulatory surgical center services specified by the
			 Secretary of Health and Human Services pursuant to section 1832(a)(2)(F)(i) of
			 the Social Security Act (42 U.S.C. 1395k(a)(2)(F)(i)) shall not prohibit
			 ambulatory surgical centers from providing individuals with any notice of
			 rights or other required notice on the date of a procedure if more advance
			 notice is not feasible under the circumstances, including when a procedure is
			 scheduled and performed on the same day.
		
